DETAILED ACTION
The present application is associated with international application no. PCT/US2020/034613.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yue et al. (US 10,106,721) in view of Vigano et al. (WO 2016/131762 A1).
Claim 1. Yue discloses A method comprising: introducing an additive comprising a cationic shale inhibitor and an anionic shale inhibitor into a treatment fluid (Abstract; Col. 2, lines 35-40; Col. 8, line 13-40; Col. 11, lines 3-20; Claim 1), …; and introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation (Col. 2, lines 35-40; Claim 1).  Yue does not explicitly disclose wherein the cationic shale inhibitor is present in the additive at a ratio of about 1:2 to about 1:10 by volume of the anionic shale inhibitor.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the concentration range of compositional elements in Yue to the range as claimed, because it has been held that “where the general conditions of a claim are In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, Vigano teaches a method for inhibiting the swelling and dispersion of shales in the treatment of subterranean shale formations with a treatment fluid comprising a cationic tamarind gum (Abstract; p. 6, lines 3-6; Claim 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Yue with a cationic tamarind gum, as taught by Vigano, in order to more effectively encapsulate shale within subterranean formations (p. 3, lines 25-31).
Claim 2. Yue in view of Vigano teach The method of claim 1.  Yue further discloses wherein the cationic shale inhibitor is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof (Col. 8, line 13-40).  Vigano renders obvious wherein the cationic shale inhibitor is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof, because Vigano teaches wherein the cationic shale inhibitor can be introduced with the tamarind gum by reaction of part of the hydroxyl groups of the xyloglucan gum with cationization agents, such as quaternary ammonium alkylating agents (p. 6, lines 3-6).
Claim 3. Yue in view of Vigano teach The method of claim 1.  Vigano renders obvious wherein the cationic shale inhibitor comprises a cationic polyamine having a molecular weight of from about 1,000 g/mol to about 200,000 g/mol (p. 12, lines 31-32).  
Claim 4. Yue in view of Vigano teach The method of claim 1.  Yue further discloses wherein the anionic shale inhibitor comprises a polyacrylamide polymer, copolymer, or terpolymer (Col. 11, lines 12-20; Claim 6).
Claim 5. Yue in view of Vigano teach The method of claim 1.  Yue discloses treating subterranean formations (Col. 2, lines 35-40), but Yue does not explicitly disclose wherein the treatment fluid is introduced into at least a portion of the wellbore or subterranean formation having a temperature of 150°F or higher.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the temperature of the subterranean formation in the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 6. Yue in view of Vigano teach The method of claim 1.  Yue renders obvious wherein the additive further comprises a salt selected from the group consisting of: CaCl2, NaCl2, KC12, CaBr2, ammonium chloride, ammonium nitrate, sodium acetate, and any combination thereof (Col. 11, lines 38-39).  
Claim 7. Yue in view of Vigano teach The method of claim 1.  Yue does not explicitly disclose wherein the additive is added to the treatment fluid in an amount of from about 0.01 to about 10 gallons per thousand gallons by volume of the treatment fluid.  However, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the volumetric range of compositional elements in Yue to the range as claimed, because it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Claim 8. Yue in view of Vigano teach The method of claim 1.  Yue renders obvious wherein the treatment fluid comprises an anionic friction reducer (Col. 11, lines 38-43).  
Claim 9. Yue in view of Vigano teach The method of claim 1.  Vigano further teaches wherein the cationic shale inhibitor is present in the additive in an amount of from about 1 % to about 10% by weight of the additive ([0022] “providing a subterranean treatment fluid comprising between 0.2 and 6.0 % wt of a cationic tamarind gum”).
Claim 10. Yue discloses A method comprising: drilling at least a portion of a wellbore to penetrate a portion of subterranean formation that comprises scale; circulating a treatment fluid in at least the portion of the wellbore while drilling at least the portion of the wellbore, the treatment fluid comprising a base fluid, an anionic scale inhibitor; and allowing the treatment fluid interact with the scale in the subterranean formation (Abstract; Col. 2, lines 49-52; Col. 8, lines 60-61; Col. 10, lines 16-19; Claim 1).   Yue does not explicitly disclose the components as an additive in the drilling fluid.  However, Vigano teaches a method for inhibiting the swelling and dispersion of shales in the treatment of subterranean shale formations with a treatment fluid comprising a cationic tamarind gum (Abstract; p. 6, lines 3-6; Claim 1), wherein the treatment fluid may be a drilling fluid.  It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the composition in Yue with a cationic tamarind gum, as taught by Vigano, in order to more effectively encapsulate shale within subterranean formations (p. 3, lines 25-31).
Claim 11. Yue in view of Vigano teach The method of claim 10.  Yue further discloses wherein the cationic shale inhibitor is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof (Col. 8, line 13-40).  Vigano renders obvious wherein the cationic shale inhibitor is selected from the group consisting of: polydiallyldimethylammonium chloride, a cationic polyamine, a quaternary ammonium salt, and any combination thereof, because Vigano teaches wherein the cationic shale inhibitor can be introduced with the tamarind gum by reaction of part of the hydroxyl groups of the xyloglucan gum with cationization agents, such as quaternary ammonium alkylating agents (p. 6, lines 3-6).
Claim 12. Yue in view of Vigano teach The method of claim 10.  Vigano renders obvious wherein the cationic shale inhibitor comprises a cationic polyamine having a molecular weight of from about 1,000 g/mol to about 200,000 g/mol (p. 12, lines 31-32).  
The method of claim 10.  Yue further discloses wherein the anionic shale inhibitor comprises a polyacrylamide polymer, copolymer, or terpolymer (Col. 11, lines 12-20; Claim 6).
Claim 14. Yue in view of Vigano teach The method of claim 10.  Yue renders obvious wherein the drilling fluid comprises an anionic friction reducer (Col. 11, lines 38-43).  
Claim 15. Yue in view of Vigano teach The method of claim 10.  Yue further discloses wherein the additive further comprises a solvent selected from the group consisting of: an alcohol, a glycol, polyethylene glycol, acetone, and any combination thereof (Col. 10, lines 45-49).
Claims 16-20: These claims are substantively similar to Claims 1-15.  Therefore, the Examiner applies the rejection(s) and rationale(s), above, to Claims 16-20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674